PER CURIAM.
This appeal questions the imposition of investigation and prosecution costs without a prior determination of the defendant’s ability to pay. See § 939.01 Fla.Stat. (1993). We reverse because the trial court failed to make adequate inquiry into the defendant’s ability to pay. This reversal is without prejudice to the reimposition of appropriate cost by the trial court upon compliance with proper procedures. Burdo v. State, 667 So.2d 874 (Fla. 3d DCA 1996); Blanco-Diaz v. State, 618 So.2d 370 (Fla. 3d DCA 1993).
Reversed and remanded with directions.